*486Opinion of the Court
Per Curiam:
It appears from the record that, although matters in mitigation and extenuation of guilt were presented by the accused, the president’s instructions on sentence were limited to a statement of the maximum punishment and the effect of multiplicity. This was error and, under the circumstances, prejudicial to the accused’s substantial rights. United States v Wheeler, 17 USCMA 274, 38 CMR 72.
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Navy. The board may reassess the sentence or order a rehearing thereon.